This opinion was flied for record
                                                       at '8:ooeoo on £'pt. \PI ~D\S




           IN THE SUPREME COURT OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                          )
                                              )
                   Respondent,                )                No. 91180-1
                                              )
      v.                                      )                  EnBanc
                                              )
ADAM CHIEF LEWIS,                             )
                                              )     Filed       SEP 1 0 2015
                    Petitioner.               )
                                              )


      PER CURIAM -         Adam Lewis challenges two portions of a Court of Appeals

opinion denying him credit for time served awaiting trial on his burglary and assault

charges. After we granted review, the State conceded that Lewis is entitled to 387

days of additional time served. We accept the State's concession, strike oral

argument, and remand to the trial court for sentencing in accordance with this opinion.

                                       FACTS

      Adam Lewis was arrested for multiple crimes on May 13,2011. Two weeks

later, he was charged with nine crimes (mostly burglary and assault) under two cause

numbers. Unable to make bail, he remained incarcerated awaiting trial on those

charges for more than a year. While Lewis was awaiting trial on the assault and
State v. Lewis
No. 91180-1


burglary charges, the prosecutor charged him with the additional crime of failure to

register as a sex offender. For the next 387 days, he was in confinement awaiting trial

on all three sets of charges.

       Lewis eventually pleaded guilty to the additional charge-failure to register as

a sex offender-on August 31, 2012. The trial court sentenced him to 50 months and

gave him credit for the 3 87 days that he had been in confinement awaiting trial on all

three sets of charges. Lewis began serving his sentence for failure to register as a sex

offender that same day. He then pleaded guilty to burglary (and related charges) on

October 26, 2012, and to assault (and related charges) on November 5, 2012. He was

sentenced for those crimes on December 14, 2012. When the trial judge sentenced

Lewis on those charges, he gave Lewis credit for all of the time he had served from

the date of his original arrest for burglary and assault (May 13, 2011) to the date of his

sentencing on the burglary and assault charges (December 14, 2012). That credit for

time served included the 3 87 days that Lewis served awaiting trial on all three sets of

charges, as well as the 105 days that Lewis served after he was sentenced for failure to

register as a sex offender. The judge indicated that all of the sentences should be

served concurrently.

        The State appealed, arguing that the trial judge erred by giving Lewis credit for

all of that time served on his burglary and assault charges; the Court of Appeals

agreed. State v. Lewis, 185 Wash. App. 338, 346-47, 344 P.3d 1220 (2014). First, the



                                             2
State v. Lewis
No. 91180-1


Court of Appeals reversed the decision to credit the 387 days of time served toward

the assault and burglary sentences. I d. at 346. It looked to the statute's language that

allows credit for time served prior to sentencing only if the confinement was "'solely

in regard to the offense for which the offender is being sentenced."' Id. at 343

(quoting RCW 9.94A.505(6)). The Court of Appeals noted that a strict construction

of that language (i.e., denying credit for time served to any person charged with more

than one offense) would violate due process and equal protection. I d. at 345.

However, the Court of Appeals nonetheless reasoned that since Lewis had already

received credit for those 3 87 days toward his sentence for failure to register as a sex

offender, giving him credit toward his assault and burglary sentences would result in

Lewis receiving "double credit." I d. at 346. Second, the Court of Appeals reversed

the decision to credit the 105 days that Lewis served on his failure to register as a sex

offender sentence toward the assault and burglary charges. ld. at 347. The court ruled

that during those 105 days, Lewis was serving his sentence for failure to register as a

sex offender, not simply awaiting trial on the assault and burglary charges. Jd.

         Lewis petitioned for our review, contending that both portions of the Court of

Appeals' holding should be reversed on equal protection grounds. We granted

review. State v. Lewis, 183 Wn.2d 1007,349 P.3d 857 (2015). In its supplemental

brief, the State now concedes that for purposes of Lewis's assault and burglary




                                             3
State v. Lewis
No. 91180-1


sentences, equal protection entitles him to credit for the 3 87 days he served prior to

being sentenced on any charge.

                                         ISSUES

        1. Should we accept the State's concession that Lewis is entitled to credit for

time served while awaiting trial on multiple charges?

       2. Is Lewis constitutionally entitled to credit for time served on his assault and

burglary sentences after he began serving a sentence on a different charge?

                                       ANALYSIS

    1. We Accept the State's Concession That Lewis Is Entitled to Credit for Time
       Served While Awaiting Trial on Multiple Charges

        The State now concedes that Lewis is constitutionally entitled to credit for time

served on his assault and burglary sentences for the 3 87 days that he was incarcerated

awaiting trials on the assault, burglary, and failure to register as a sex offender

charges. As the State explains, denying Lewis credit for those 387 days would result

in him serving a longer sentence than if he had been able to make bail on the various

charges. If he had been able to make bail, he would have begun serving time only

after he was sentenced. Since he received concurrent sentences, any time served after

sentencing would apply toward all of his sentences. But since Lewis was unable to

make bail, he began serving time prior to trial. If such pretrial detention applied to

only one of his sentences rather than all three, he would be treated differently based

solely on his ability to make bail. The State concludes that such a result is precluded


                                             4
State v. Lewis
No. 91180-1


by our long-standing rule from In re Habeas Corpus ofReanier, 83 Wash. 2d 342, 517
P.2d 949 (1974). Under Reanier, a person unable to obtain pretrial release may not be

confined for a longer period of time than a person able to obtain pretrial release

without violating due process and equal protection. Id. at 346. We accept the State's

concession and remand for Lewis to receive credit for those 3 87 days of time served

on his assault and burglary sentences.

    2. The Court ofAppeals Properly Held That Lewis Is Not Constitutionally
       Entitled to Credit for Time Served after He Began Serving a Sentence

       Lewis contends that he is constitutionally entitled to receive credit for time

served for his assault and burglary sentences for the time when he was actually

serving his sentence for failure to register as a sex offender. The Court of Appeals

correctly found that principles of equal protection do not entitle him to such credit.

Lewis's incarceration beginning on August 31, 2012, was due to his sentence for

failure to register as a sex offender. As the Court of Appeals noted,

        [T]he distinction here is between a person being confined as the result of
        a sentence and a person being confined as the result of the inability to
        secure bail. This distinction is unrelated to the prohibited distinction
        between rich and poor that would violate the constitutional principles
        underlying credit for time served.

Lewis, 185 Wash. App. at 347 (citing State v. Alejandro Medina, 180 Wn.2d 282,292-

93, 324 P.3d 682 (2014)). The Court of Appeals properly applied our case law when

it held that Lewis is not constitutionally entitled to credit for time served after he

began serving a sentence. We affirm.


                                             5
State v. Lewis
No. 91180-1


                                    CONCLUSION

       We accept the State's concession that for purposes of the burglary and assault

sentences, Lewis is entitled to credit for the 3 87 days he served awaiting trial on

multiple charges. With regard to the second issue, the Court of Appeals properly

applied our case law and concluded that Lewis was not constitutionally entitled to

credit for time served on his burglary and assault sentences after he began serving his

sentence for failure to register as a sex offender. We strike oral argument and remand

to the superior court for sentencing in accordance with this opinion.




                                             6